UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7162


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALTON B. COUTHER, III,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:12-cr-00187-RAJ-TEM-1)


Submitted:   February 15, 2017            Decided:    February 22, 2017


Before GREGORY,   Chief   Judge,   and   AGEE   and   THACKER,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Alton B. Couther, III, Appellant Pro Se. V. Kathleen Dougherty,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alton B. Couther, III, appeals the district court’s denial

of his motion seeking reconsideration of the district court’s

order    reducing   Couther’s     sentence    and     requesting       a   further

reduction under 18 U.S.C. § 3582(c)(2) (2012).                  District courts

lack    jurisdiction    to    reconsider    orders    acting      on   § 3582(c)

motions.      See United States v. Goodwyn, 596 F.3d 233, 235-36

(4th Cir. 2010).        Accordingly, we affirm the district court’s

order.     We dispense with oral argument because the facts and

legal    contentions    are   adequately     presented     in    the    materials

before   this   court   and   argument     would    not   aid   the    decisional

process.

                                                                           AFFIRMED




                                      2